EXHIBIT 10.11


 
THE SHARES REPRESENTED BY THIS CONVERTIBLE NOTE AND THE CONVERTIBLE NOTE HAVE
NOT BEEN REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS AND MAY NOT
BE SOLD, TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.


CONVERTIBLE NOTE
 

$1,497,482.95 February 18, 2011

 
FOR VALUE RECEIVED, GelTech Solutions, Inc. (the “Company”), a Delaware
corporation, hereby promises to pay to the order of Michael Reger, his
successors and assigns (collectively, the “Holder”), the principal sum of one
million four hundred ninety seven thousand four hundred and eighty two and
Ninety Five/100 Dollars ($1,497,482.95) together with interest thereon computed
at the annual rate of five percent (5.0%).  Interest shall be payable in arrears
in cash at least annually. Principal and interest shall be due and payable five
years from the date of this Note unless this Note has been converted as provided
below.  While in default, this Note shall bear interest at the rate of 18% per
annum or such maximum rate of interest allowable under the laws of the State of
Florida. Payments shall be made in lawful money of the United States.  On at
least 10-days’ prior written notice, the Company may prepay the Note and any
accrued interest to the date of prepayment, subject to prior conversion.


1.           Conversion to Common Stock.


(a)           The Holder shall have the right to convert the principal and
accrued interest of this Note in whole and not in part into shares of common
stock of the Company at the rate of $1.12 per share as adjusted (the “Conversion
Price”) at any time prior to repayment.


(b)           In the event less than all of the remaining balance of this Note
is converted, the Company shall promptly issue to the Holder a similar
promissory note representing the outstanding balance.


2.           Anti-Dilution Protection.


(a)           In the event, prior to the payment of this Note, the Company shall
issue any of its shares of common stock as a stock dividend or shall subdivide
the number of outstanding shares of common stock into a greater number of
shares, then, in either of such events, the shares obtainable pursuant to
conversion of this Note shall be increased proportionately; and, conversely, in
the event that the Company shall reduce the number of outstanding shares of
common stock by combining such shares into a smaller number of shares, then, in
such event, the number of shares of common stock obtainable pursuant to the
conversion of this Note shall be decreased  proportionately.  Any dividend paid
or distributed upon the common stock in shares of any other class of capital
stock of the Company or securities convertible into shares of common stock shall
be treated as a dividend paid in common stock to the extent that the shares of
common stock are issuable upon the conversion of the Note.  In the event that
the Company shall pay a dividend consisting of the securities of any other
entity or in cash or other property, upon conversion of this Note, the Holder
shall receive the securities, cash, or property which the Holder would have been
entitled to if the Holder had converted this Note immediately prior to the
record date of such dividend.
 
 
1

--------------------------------------------------------------------------------

 


(b)           In the event, prior to the payment of this Note, the Company shall
be recapitalized by reclassifying its outstanding common stock (other than into
shares of common stock with a different par value, or by changing its
outstanding shares of common stock to shares without par value), or in the event
the Company or a successor corporation, partnership, limited liability company
or other entity (any of which is defined as a “Corporation”) shall consolidate
or merge with or convey all or substantially all of its, or of any successor
Corporation’s property and assets to any other Corporation or Corporations (any
such other Corporation being included within the meaning of the term “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of the Company or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation, merger or conveyance, a prompt, proportionate, equitable, lawful
and adequate provision shall be made whereby the Holder of this Note shall
thereafter have the right to purchase, upon the basis and the terms and
conditions specified in this Note, in lieu of the securities of the Company
theretofore purchasable upon the conversion of this Note, such shares,
securities or assets as may be issued or payable with respect to or in exchange
for the number of securities of the Company theretofore obtainable upon
conversion of this Note as provided above had such reclassification,
reorganization, recapitalization, consolidation, merger or conveyance not taken
place; and in any such event, the rights of the Holder of this Note to any
adjustment in the number of shares of common stock obtainable upon conversion of
this Note, as provided, shall continue and be preserved in respect of any
shares, securities or assets which the Holder becomes entitled to obtain.
Notwithstanding anything herein to the contrary, this paragraph 2 shall not
apply to a merger with a subsidiary provided the Company is the continuing
Corporation and provided further such merger does not result in any
reclassification, capital reorganization or other change of the securities
issuable under this Note.  The foregoing provisions of this paragraph 2(b) shall
apply to successive reclassification, capital reorganizations and changes of
securities and to successive consolidation, mergers, sales or conveyances.


(c)           In the event the Company, at any time while this Note shall remain
outstanding, shall sell all or substantially all of its assets, or dissolves,
liquidates, or winds up its affairs, prompt, proportionate, equitable, lawful
and adequate provision shall be made as part of the terms of any such sale,
dissolution, liquidation, or winding up such that the Holder of this Note may
thereafter receive, upon exercise hereof, in lieu of the securities of the
Company which it would have been entitled to receive, the same kind and amount
of any shares, securities or assets as may be issuable, distributable or
payable  upon any such sale, dissolution, liquidation or winding up with respect
to each common share of the Company; provided, however, that in the event of any
such sale, dissolution, liquidation or winding up, the right to convert this
Note shall terminate on a date fixed by the Company, such date so fixed to be
not earlier than 6:00 p.m., New York time, on the 30th day after the date on
which notice of such termination of the right to convert this Note has been
given by mail to the Holder of this Note at such Holder’s address as it appears
on the books of the Company.
 
 
2

--------------------------------------------------------------------------------

 


3.           Event of Default.  In the event the Company shall commence any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts,
or seeking appointment of a receiver, custodian, trustee or other similar
official for it or for all or any substantial part of its assets; or there shall
be commenced against the Company, any case, proceeding or other action which
results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbounded for a period of 30
days; or there shall be commenced against the Company, any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, restraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 10 days from the
entry thereof; or the Company shall make an assignment for the benefit of
creditors; or the Company shall be unable to, or shall admit in writing the
inability to, pay its debts as they become due; or the Company shall take any
action indicating its consent to, approval of, or acquiescence in, or in
furtherance of, any of the foregoing; or any of the following events occurs: the
Company fails to pay any installment of principal, interest or other sum due
under this Note when due and such failure continues for a period of 30 days
after the due date; delisting of the Company Common Stock from any Principal
Market (presently the Over-the-Counter Bulletin Board); failure to comply with
the requirements for continued listing on a Principal Market for a period of 30
consecutive trading days; or notification from a Principal Market that the
Borrower is not in compliance with the conditions for such continued listing on
such Principal Market; an SEC or judicial stop trade order or Principal Market
trading suspension that lasts for five or more consecutive trading days;
Company's failure to timely deliver Common Stock to the Holder pursuant to and
in the form required by this Note within three days following receipt of notice
from Holder; ; then, or any time thereafter during the continuance of any of
such events, the entire unpaid balance of this Note then outstanding, together
with accrued interest thereon, if any, shall be and become immediately due and
payable without notice of demand by Holder.


4.           Subordination.  This Note shall be subordinate to any other debt
obligations of the Company to the extent the proceeds of such debt obligations
are used primarily for the purchase of inventory and other working capital
requirements of the Company.
 
 
3

--------------------------------------------------------------------------------

 


5.           First Right of Refusal.  Until this Note has been paid in full or
fully converted, the Holder shall be given not less than 10 days prior written
notice of any proposed sale by the Company of its common stock or other
securities convertible into its common stock, except in connection with (i) full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity, (ii) the Company’s issuance of securities in
connection with strategic license or service agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital, (iii) the Company’s issuance of common stock or the issuances or grants
of options to purchase common stock to employees, directors, and consultants,
pursuant to the Company’s equity incentive plan or similar individual
agreements, (iv) securities upon the exercise or exchange of or conversion of
any securities exercisable or exchangeable for or convertible into shares of
common stock issued and outstanding on the date of this Note, and (v) as a
result of the exercise of warrants which are granted or issued pursuant in
connection with the execution and delivery of this Note.  The Holder shall have
the right during the 10 days following receipt of the notice to purchase for
cash or by using the outstanding balance of this Note including principal,
interest, liquidated damages and any other amount then owing to Holder by the
Company, such offered common stock, debt or other securities in accordance with
the terms and conditions set forth in the notice of sale.  In the event such
terms and conditions are modified during the notice period, the Holder shall be
given prompt notice of such modification and shall have the right during the 10
days following the notice of modification to exercise the right to participate
in such offering.


6.           Miscellaneous.


(a)           All makers and endorsers now or hereafter becoming parties hereto
jointly and severally waive demand, presentment, notice of non-payment and
protest.


(b)           This Note may not be changed or terminated orally, but only with
an agreement in writing, signed by the parties against whom enforcement of any
waiver, change, modification, or discharge is sought with such agreement being
effective and binding only upon attachment hereto.


(c)           This Note and the rights and obligations of the Holder and of the
undersigned shall be governed and construed in accordance with the laws of the
State of Florida.


(d)           Any action brought by either party against the other concerning
the transactions contemplated by this Agreement shall be brought only in the
state or federal courts of Florida and venue shall be in the County of Palm
Beach or the Southern District of Florida.  The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. 


(e)           In the event that there is any controversy or claim arising out of
or relating to this Agreement, or to the interpretation, breach or enforcement
thereof, and any action or proceeding is commenced to enforce the provisions of
this Agreement, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and expenses (including such fees and costs on appeal).


(f)           Upon any endorsement, assignment, or other transfer of this Note
by the Holder or by operation of law, the term “Holder,” as used herein, shall
mean such endorsee, assignee, or other transferee or successor to the Holder,
then becoming the holder of this Note.  This Note shall inure to the benefit of
the Holder and its successors and assigns and shall be binding upon the
undersigned and their successors and assigns.  The term “Company” as used
herein, shall include the respective successors and assigns of the Company and
any other obligor.
 
(g)           In the event that any interest paid on this Note is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note,
and any surplus thereafter shall immediately be refunded to the Company.
 
[Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.


 
By:
        Michael Cordani       Chief Executive Officer  

 
 
5
 
 